 



EXHIBIT 10.5
FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 8, 2005, is by and among MediaNews Group, Inc. (the “Borrower”), the
guarantors identified on the signature pages hereto (the “Guarantors”), the
Lenders parties hereto and Bank of America, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).
RECITALS
     A. The Borrower, the Guarantors, the Lenders, the Administrative Agent, the
Syndication Agent and the Documentation Agent entered into that certain Credit
Agreement dated as of December 30, 2003, as amended pursuant a First Amendment
to Credit Agreement dated as of January 20, 2004, as further amended pursuant a
Second Amendment to Credit Agreement dated as of April 16, 2004, and as further
amended pursuant a Third Amendment to Credit Agreement dated as of August 30,
2004 (as previously amended, the “Existing Credit Agreement”). Capitalized terms
used herein which are not defined herein and which are defined in the Existing
Credit Agreement shall have the same meanings as therein defined.
     B. The Borrower desires to refinance all outstanding Tranche C Term Loans
under the Existing Credit Agreement with proceeds from (i) Tranche B Term Loans
and (ii) Revolving Loans;
     C. Each Lender holding Tranche C Term Loans who executes and delivers this
Amendment shall be deemed, upon the effectiveness of this Amendment, to have
converted its Tranche C Term Loan Commitment and Tranche C Term Loans into a
Tranche B Term Loan Commitment and Tranche B Term Loans in the same aggregate
principal amount as such Lender’s outstanding Tranche C Term Loan Commitment and
Tranche C Term Loans, respectively, as in effect as of the date hereof;
     D. Each Person who executes and delivers this Amendment as a lender other
than pursuant to an exchange of Tranche C Term Loans described in
Section 2.01(b) of the Existing Credit Agreement (as amended hereby), will make
Tranche B Term Loans to the Borrower on the date hereof in an aggregate
principal amount equal to the amount set forth opposite its name on Schedule
2.01 to the Existing Credit Agreement (as amended hereby) under the caption
“Tranche B Term Loan Commitment”, the proceeds of which will be used by the
Borrower, together with the Converted Tranche C Term Loans (as defined herein),
to refinance in full the outstanding principal amount of Tranche C Term Loans;
     E. The Borrower has requested that the Lenders amend the Existing Credit
Agreement (i) to effect the changes described above and (ii) to make other
amendments as described herein; and
     F. The parties hereto have agreed to amend the Existing Credit Agreement as
set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
     1. Amendments to Existing Credit Agreement. Effective upon satisfaction of
the conditions precedent set forth in Section 2 below, the Existing Credit
Agreement is hereby amended as follows:
     (A) The following definitions appearing in Section 1.01 of the Existing
Credit Agreement are hereby amended and restated to read as follows:

 



--------------------------------------------------------------------------------



 



     “Acquisition”, by any Person, means the acquisition by such Person (to the
extent not constituting a capital expenditure), in a single transaction or in a
series of related transactions, of (i) Capital Stock of another Person if, as a
result of such acquisition, such Person becomes a Restricted Subsidiary, (ii) at
least a majority of the Property of another Person, or (iii) at least a majority
of a business unit of another Person, in each case, whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(c):

                                                      Eurodollar Loans   Base
Rate Loans                 Revolving           Revolving                        
Loans and           Loans and             Consolidated           Tranche A  
Tranche   Tranche   Tranche A   Tranche   Tranche C Pricing   Total Leverage  
Commitment   Letters of   Term   B Term   C Term   Term   B Term   Term Tier  
Ratio   Fee   Credit   Loan   Loan   Loan   Loan   Loan   Loan 1  
Less than 3.5x
  0.25%   0.75%   0.75%   1.25%   n/a   0.00%   0.25%   n/a 2  
Less than 4.5 to 1.0 but equal to or greater than 3.5 to 1.0
  0.25%   0.875%   0.875%   1.25%   n/a   0.00%   0.25%   n/a 3  
Equal to or greater than 4.5 to 1.0
  0.375%   1.00%   1.00%   1.25%   n/a   0.00%   0.25%   n/a

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 3 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date
such Compliance Certificate is delivered, whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Consolidated Total Leverage Ratio
contained in such Compliance Certificate.
     “Consolidated Debt” means, at any time with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, Indebtedness as of such time
minus cash and Cash Equivalents held at such time in excess of $2,000,000 (but,
at any time after July 31, 2004, not more than $25,000,000 in the aggregate);
provided, however, that (a) the Indebtedness in respect of the Airplane Debt,
the Denver Synthetic Lease, the Salt Lake Printer Lease and the California
Guaranty shall be excluded from Consolidated Debt so long as no event of default
is continuing with respect to such Indebtedness (or, in the case of the
California Guaranty, with respect to the Indebtedness Guaranteed thereby) and
(b) the Denver Printer Debt shall be excluded from Consolidated Debt prior to
the completion of the Denver Printer Consolidation.
     “Consolidated Operating Cash Flow” means, as of any date of determination
with respect to the Borrower and its Restricted Subsidiaries on a consolidated
basis, the following, with respect to the immediately preceding four fiscal
quarters of the Borrower

2



--------------------------------------------------------------------------------



 



for which the Required Financial Information has been delivered: (A) revenues
minus (B) the sum of (i) cost of sales, (ii) management fees, (iii) regularly
scheduled payments in respect of the Denver Synthetic Lease and (iv) selling,
general and administrative expenses (other than non-cash expenses accrued under
employee compensation and stock ownership plans and post-retirement executive
medical plans) for such period plus (C) dividends or other distributions
received in cash from any Person (other than a JOA or the Salt Lake Printer
Entity) not constituting a Restricted Subsidiary hereunder for such period.
     “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto, any Person that becomes a Lender pursuant to Section
2.01(e) and their successors and assigns and, as the context requires, includes
the L/C Issuers and the Swingline Lender.
     “Mandatorily Redeemable Stock” means, with respect to any Person, any share
of such Person’s Capital Stock to the extent that it is (a) redeemable, payable
or required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability of such Person (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any Person other than such Person or (iii) upon the occurrence of
a condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings or (b) convertible into Mandatorily
Redeemable Stock, but excluding (i) Qualified Capital Stock and (ii) any such
Capital Stock of such Person so long as the terms thereof and of any security,
instrument or other item of Indebtedness into which such Capital Stock may be
converted do not require the payment, redemption, purchase or other retirement
of any portion thereof, or do not provide for, or could not otherwise result in,
the acceleration of any payment required to be made in respect thereof prior to
a date that is 91 days after the Maturity Date (or such earlier date as all
amounts under this Agreement have been paid in full and the Commitments have
terminated); provided, however, that any class of Capital Stock of such Person
that, by its terms, authorizes such Person to satisfy in full its obligations
upon maturity, redemption (pursuant to a sinking fund or otherwise) or
repurchase thereof or otherwise by the delivery of Capital Stock (other than
Mandatorily Redeemable Stock), and that is not convertible, puttable or
exchangeable for Mandatorily Redeemable Stock or Indebtedness, will not be
deemed to be Mandatorily Redeemable Stock so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock (other
than Mandatorily Redeemable Stock); provided further, however, that any Capital
Stock that would not constitute Mandatorily Redeemable Stock but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such Capital Stock is convertible, exchangeable or exercisable) the right to
require the Borrower or any Restricted Subsidiary to redeem such Capital Stock
upon the occurrence of a change of control occurring prior to the 91st day
following the Maturity Date shall not constitute Mandatorily Redeemable Stock so
long as the redemption of such Capital Stock is contractually subordinated to
the prior payment in full of the Obligations in a manner reasonably satisfactory
to the Administrative Agent.
     “Permitted Investments” means:
     (i) Investments in cash or Cash Equivalents;
     (ii) Money Market Investments;

3



--------------------------------------------------------------------------------



 



     (iii) Investments in any Person that is a Loan Party (other than a Limited
Guarantor) prior to giving effect to such Investment;
     (iv) to the extent not constituting an Acquisition, Investments in any
Person that results in such Person becoming a Loan Party (other than a Limited
Guarantor), provided that, prior to the making of any such Investment exceeding
$10,000,000, the Borrower shall have provided to the Administrative Agent (a) a
certificate of a Responsible Officer of the Borrower stating that (1) the
representations and warranties in Article VI are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date) both immediately before and
after giving effect to such Investment and (2) no Default shall have occurred
and be continuing both immediately before and after giving effect to such
Investment, and (b) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to such
Investment on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information;
     (v) [Intentionally Omitted];
     (vi) Investments consisting of (a) non-cash consideration received in
connection with any Voluntary Disposition pursuant to Section 8.06(d)(i)
otherwise complying with the terms of this Agreement, (b) Capital Stock,
obligations or securities received in connection with any Voluntary Disposition
pursuant to Section 8.06(d)(ii) otherwise complying with the terms of this
Agreement or (c) non-cash consideration received in connection with any exercise
of a Permitted Option in respect of the Salt Lake Printer Entity or the K-T
Printer Assets pursuant to Section 8.06(e) otherwise complying with the terms of
this Agreement;
     (vii) Existing Investments;
     (viii) Capital Stock, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to the Borrower or
any Restricted Subsidiary or in satisfaction of judgments including under a plan
of reorganization or other bankruptcy proceeding;
     (ix) loans and advances to directors, employees and officers of the
Borrower and its Restricted Subsidiaries for bona fide business purposes not in
excess of $10,000,000 in the aggregate at any one time outstanding;
     (x) Permitted Acquisitions;
     (xi) subject to compliance with Section 8.06(b), the Voluntary Disposition
of assets of K-T or the Borrower or a Restricted Subsidiary to the Salt Lake JOA
or the New Salt Lake JOA (or a Subsidiary thereof) and the Voluntary Disposition
of the SLC Printing Press Assets by the Borrower or a Restricted Subsidiary to
the Salt Lake Printer Entity;
     (xii) subject to compliance with Section 8.06(c), any Voluntary Disposition
of all or substantially all of the Capital Stock or assets of Los

4



--------------------------------------------------------------------------------



 



Angeles Daily News or Long Beach Publishing Company to the California
Partnership (or a Subsidiary thereof);
     (xiii) Investments in Limited Guarantors, Restricted Subsidiaries that are
not Guarantors, JOAs and the Salt Lake Printer Entity to the extent that such
Investments are either (a) used to make capital expenditures that are included
in calculations of Consolidated Capital Expenditures for all applicable periods,
(b) financed with the proceeds of Indebtedness as described in clause (b) of the
definition of “Consolidated Capital Expenditures” set forth in this Section 1.01
or (c) made with the Net Cash Proceeds of any JOA Asset Disposition in the JOA
(or a Subsidiary thereof) making the JOA Asset Disposition;
     (xiv) other Investments (other than Investments specified in clauses
(i) through (xiii) above and clause (xv) below) in an aggregate amount not
exceeding $50,000,000 during any fiscal year, provided that, prior to the making
of any such Investment exceeding $10,000,000, the Borrower shall have provided
to the Administrative Agent (a) a certificate of a Responsible Officer of the
Borrower stating that (1) the representations and warranties in Article VI are
true and correct in all material respects (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date) both immediately before and after giving effect to such Investment and
(2) no Default shall have occurred and be continuing both immediately before and
after giving effect to such Investment (including a Default under Section 8.22),
and (b) a Pro Forma Compliance Certificate demonstrating that the Borrower would
be in compliance with Section 8.19 after giving effect to such Investment on a
Pro Forma Basis as of the most recent fiscal quarter end with respect to which
the Administrative Agent has received the Required Financial Information; and
     (xv) Investments by the Borrower and its Restricted Subsidiaries during the
Borrower’s fiscal year ended June 30, 2006 of (A) up to $24,000,000 in cash in a
partnership or joint venture to be formed through the contribution of
publications held by Eastern Colorado Publishing Company, and (B) up to
$26,000,000 in a 5% limited partnership interest in Detroit Newspaper
Partnership, L.P., a Delaware limited partnership, provided that, prior to the
making of the Investment described in clause (A), the Borrower shall have
provided to the Administrative Agent (a) a certificate of a Responsible Officer
of the Borrower stating that (1) the representations and warranties in
Article VI are true and correct in all material respects (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date) both immediately before and after giving effect to such Investment
and (2) no Default shall have occurred and be continuing both immediately before
and after giving effect to such Investment (including a Default under Section
8.22), and (b) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to such
Investment on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information.
     “Permitted Restrictive Covenant” means (a) any covenant or restriction
contained in any Loan Document; (b) any covenant or restriction contained in the
1999 Indenture, the 2003 Indenture, the Partnership Agreement or the Denver
Acquisition Documents;

5



--------------------------------------------------------------------------------



 



(c) any covenant or restriction binding upon any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower if the same is not created in
contemplation thereof; (d) any covenant or restriction of the type contained in
Section 8.03 that is contained in any Contract evidencing or providing for the
creation of or concerning Purchase Money Indebtedness so long as such covenant
or restriction is limited to the property or asset purchased therewith and to
fixed improvements thereafter erected on such property or asset; (e) any
covenant or restriction described in Schedule 8.11, but only to the extent such
covenant or restriction is there identified by specific reference to the
provision of the Contract in which such covenant or restriction is contained;
(f) any covenant, encumbrance or restriction existing under or by reason of (i)
applicable Law, (ii) customary non-assignment provisions of any lease or other
Contract governing a leasehold interest of the Borrower or a Restricted
Subsidiary, (iii) except in respect of any Guarantor other than a Limited
Guarantor, customary restrictions on the payment or making of dividends,
distributions, transactions, loans, advances, investments and transfers to, in
or with partners and other equity holders and their affiliates contained in
agreements governing JOAs, shareholder agreements with minority shareholders
and/or the Organizational Documents of such Person, provided that, in the case
of restrictions on dividends and distributions of income, such restrictions are
limited to requiring that certain minimum levels of capital be maintained for
working capital purposes and to meet expenses, (iv) customary limitations on
(A) the transferability of Investments in, and (B) the granting of Liens upon
Investments in and properties of, JOAs, Limited Guarantors and Persons
(including Subsidiaries) that are not Guarantors contained in agreements
governing such Investments, shareholder agreements relating to such Investments
and/or the Organizational Documents of such Persons, (v) customary restrictions
on transfer of property or assets subject to a sale or option agreement entered
into in compliance with this Agreement and (vi) restrictions on assignment of
assets arising from Liens on such assets that are permitted under this
Agreement; (g) in respect of any JOA, any covenant or restriction applicable to
such JOA that is described on Schedule 8.22; or (h) any covenant or restriction
that (i) is not more burdensome in any material respect than an existing
Permitted Restrictive Covenant that is such by virtue of clause (b), (c), (d),
(e), (f) or (g) of this definition, (ii) is contained in a Contract constituting
a renewal, extension or replacement of the Contract in which such existing
Permitted Restrictive Covenant is contained and (iii) is binding only on the
Person or Persons bound by such existing Permitted Restrictive Covenant.
     “Pro Forma Basis” means, for purposes of calculating (utilizing the
principles set forth in Section 1.03(c)) compliance with each of the financial
covenants set forth in Section 8.19 in respect of a proposed transaction, that
such transaction shall be deemed to have occurred as of the first day of the
four fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial Information. As used herein,
“transaction” shall mean (a) any incurrence or assumption of Indebtedness as
referred to in Section 8.01(h), (b) any Restricted Payment referred to in
Section 8.04(g), (c) any Acquisition or any Investment of the type referred to
in clause (iii), (iv), (xiv) or (xv) of the definition of “Permitted Investment”
set forth in this Section 1.01, (d) any redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary or any redesignation of a Restricted
Subsidiary as an Unrestricted Subsidiary (in each case, as referred to in the
definition of “Restricted Subsidiary”), (e) any Voluntary Disposition as
referred to in Section 8.06(b), 8.06(c) or 8.06(d) or (f) any exercise of a
Permitted Option in respect of the Salt Lake Printer Entity. In connection with
any calculation of the financial covenants set forth in Section 8.19 upon giving
effect to a transaction on a Pro Forma Basis:

6



--------------------------------------------------------------------------------



 



     (i) for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 8.01(h), any Indebtedness
which is retired in connection with such incurrence or assumption shall be
excluded and deemed to have been retired as of the first day of the applicable
period;
     (ii) for purposes of any such calculation in respect of any Acquisition or
any Investment of the type referred to in clause (iii), (iv), (xiv) or (xv) of
the definition of “Permitted Investment” set forth in this Section 1.01 or any
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary (as
referred to in the definition of “Restricted Subsidiary”), (A) any Indebtedness
incurred or assumed by the Borrower or any Restricted Subsidiary (including the
Person or assets acquired or the redesignated Subsidiary) in connection with
such transaction and any Indebtedness of the Person or assets acquired (or of
the redesignated Subsidiary) which is not retired in connection with such
transaction (1) shall be deemed to have been incurred as of the first day of the
applicable period and (2) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination,
(B) income statement items (whether positive or negative) attributable to the
Person or Property acquired (or to the redesignated Subsidiary) shall be
included beginning as of the first day of the applicable period and (C) pro
forma adjustments reflecting costs savings may be included to the extent that
(1) such adjustments would give effect to events that are (x) directly
attributable to such transaction and (y) expected to have a continuing impact on
the Borrower and its Restricted Subsidiaries, (2) such adjustments are approved
by the Administrative Agent and (3) the aggregate amount of such pro forma
adjustments do not exceed 10% of Consolidated Operating Cash Flow (as calculated
on a Pro Forma Basis, without taking into account this clause (C), after giving
effect to such transaction) at such time; and
     (iii) for purposes of any such calculation in respect of any Voluntary
Disposition as referred to in Section 8.06(b), 8.06(c) or 8.06(d) or any
redesignation of a Restricted Subsidiary as an Unrestricted Subsidiary (as
referred to in the definition of “Restricted Subsidiary”) or any exercise of a
Permitted Option in respect of the Salt Lake Printer Entity, (A) income
statement items (whether positive or negative) attributable to the Person or
assets disposed of (or to the redesignated Subsidiary) shall be excluded and
(B) any Indebtedness which is retired in connection with such transaction shall
be excluded and deemed to have been retired as of the first day of the
applicable period.
     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent in connection with
(a) any incurrence, assumption or retirement of Indebtedness as referred to in
Section 8.01(h), (b) any Restricted Payment as referred to in Section 8.04(g),
(c) any Acquisition or any Investment of the type referred to in clause (iii),
(iv), (xiv) or (xv) of the definition of “Permitted Investment” set forth in
this Section 1.01, (d) any redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or any redesignation of a Restricted Subsidiary as an
Unrestricted Subsidiary (in each case, as referred to in the definition of
“Restricted Subsidiary”), (e) any Voluntary Disposition as referred to in
Section 8.06(b),

7



--------------------------------------------------------------------------------



 



8.06(c) or 8.06(d) or (f) any exercise of a Permitted Option in respect of the
Salt Lake Printer Entity, as applicable, and containing reasonably detailed
calculations, upon giving effect to the applicable transaction on a Pro Forma
Basis, of each of the financial covenants in Section 8.19 as of the most recent
fiscal quarter end preceding the date of the applicable transaction with respect
to which the Administrative Agent shall have received the Required Financial
Information.
     “Restricted Payment” means (a) any payment by the Borrower or any
Restricted Subsidiary with respect to or on account of any of such Person’s
Capital Stock, including any dividend or other distribution on, or any payment
of interest on or principal of, any such Capital Stock, (b) any payment by the
Borrower or any Restricted Subsidiary on account of the principal of or interest
or premium, if any, on any Subordinated Debt (other than any regularly scheduled
payment of interest thereon and any repayment of principal thereof upon the
stated maturity thereof (subject to the subordination provisions applicable
thereto)), (c) any payment by the Borrower or any Restricted Subsidiary on
account of any purchase, redemption, retirement, exchange, defeasance or
conversion of, or on account of any claim relating to or arising out of the
offer, sale or purchase of, the Borrower’s Capital Stock or any Subordinated
Debt or (d) any payment by the Borrower or any Restricted Subsidiary of premiums
of life insurance policies on Permitted Holders as to which the Borrower or a
Subsidiary is the beneficiary; provided, however, that the term “Restricted
Payment” shall not include (i) the Refinancing of any Subordinated Debt with the
proceeds of additional Subordinated Debt to the extent that (A) such Refinancing
Subordinated Debt is subordinated on terms and conditions no less favorable in
any material respect to the Lenders than the terms contained in the Subordinated
Debt being Refinanced, (B) such Refinancing Subordinated Debt is binding only on
the obligor or obligors under the Subordinated Debt so Refinanced, (C) the
principal amount of the Refinancing Subordinated Debt does not exceed the
principal amount of the Subordinated Debt so Refinanced plus any premium,
“make-whole” amounts and penalties actually paid on the Subordinated Debt being
Refinanced and all reasonable fees and expenses payable in connection with such
Refinancing, (D) such Refinancing Subordinated Debt bears interest at a rate per
annum not exceeding the rate borne by the Subordinated Debt so Refinanced except
for any increase that is commercially reasonable at the time of such increase
and (E) such Refinancing Subordinated Debt either (1) does not mature earlier,
or amortize (whether by scheduled or mandatory prepayment or commitment
reduction, or otherwise) more rapidly, than the Subordinated Debt so Refinanced
or (2) does not mature, or require any amortization payments to be made, prior
to the date that occurs 91 days after the Maturity Date and (ii) the repayment
of the 1999 Subordinated Notes on or before August 1, 2004 in an amount up to
the amount of the net cash proceeds received by the Borrower from the issuance
of additional Subordinated Debt pursuant to Section 8.01(i). For the purposes of
this definition, a “payment” shall include the transfer of any asset or the
incurrence of any Indebtedness or other liability (the amount of any such
payment to be the fair market value of such asset or the amount of such
obligation, respectively) but shall not include the issuance of any Capital
Stock of the Borrower or any Restricted Subsidiary other than Mandatorily
Redeemable Stock that would constitute Indebtedness in accordance with the
definition thereof.
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such

8



--------------------------------------------------------------------------------



 



Lender pursuant to Section 2.01(e), as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Tranche A Term Loan Commitment” means, as to each Lender, its obligation
to make its portion of the Tranche A Term Loan to the Borrower pursuant to
Section 2.01(c), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01A or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.01(e), as applicable. The aggregate principal amount of
the Tranche A Term Loan Commitments of all of the Lenders as in effect on the
Amendment No. 4 Effective Date is One Hundred Million Dollars ($100,000,000).
     “Tranche B Term Loan Commitment” means, as to each Lender (a) its
obligation to make its portion of the Tranche B Term Loan to the Borrower
pursuant to Section 2.01(b), in the principal amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.01(e), as applicable and/or (b) its election
pursuant to Section 2.01(b) to exchange all or any portion of its outstanding
Tranche C Term Loans for a like principal amount of Tranche B Term Loans. The
aggregate principal amount of the Tranche B Term Loan Commitments of all of the
Lenders as in effect on the Amendment No. 4 Effective Date (after giving effect
to Amendment No. 4) is One Hundred Forty-Seven Million Two Hundred Sixty-Two
Thousand Five Hundred Dollars ($147,262,500).
     “Tranche C Term Loan Commitment” means, as to each Lender, its obligation
to make its portion of the Tranche C Term Loan to the Borrower pursuant to
Section 2.01(d), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01A or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.01(e), as applicable. The aggregate principal amount of
the Tranche C Term Loan Commitments of all of the Lenders as in effect on the
Amendment No. 4 Effective Date (after giving effect to Amendment No. 4) is Zero
Dollars ($0).
     (B) The definition of “Master Intercompany Note” appearing in Section 1.01
of the Existing Credit Agreement is hereby deleted in its entirety.
     (C) The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement to read as follows:
     “Amendment No. 4” means the Fourth Amendment to Credit Agreement dated as
of September 8, 2005 by and among the Borrower, the Guarantors, the Lenders
parties thereto and the Administrative Agent.
     “Amendment No. 4 Effective Date” means September 8, 2005.
     “Converted Tranche C Term Loan” has the meaning specified in
Section 2.01(b).
     “Denver Printer Debt” means Indebtedness of DNA incurred in connection with
the Denver Printer Consolidation to the extent that (a) such Indebtedness is
non-recourse to the Loan Parties and (b) the principal amount of such
Indebtedness that is attributable to the Borrower pursuant to Section 1.03(d)
does not exceed $75,000,000.

9



--------------------------------------------------------------------------------



 



     “Qualified Capital Stock” means (i) Capital Stock of the Borrower that
otherwise constitutes Mandatorily Redeemable Stock (other than any such Capital
Stock that constitutes Mandatorily Redeemable Stock because it is convertible
into Indebtedness of the issuer) to the extent that the redemption, purchase or
other retirement thereof is, at the time that the Borrower may be required to
effect such redemption, purchase or other retirement, permitted under
Section 8.04 (without regard to the occurrence of a Default) and (ii) Capital
Stock of a Restricted Subsidiary that otherwise constitutes Mandatorily
Redeemable Stock (other than any such Capital Stock that constitutes Mandatorily
Redeemable Stock because it is convertible into Indebtedness of the issuer) to
the extent that the redemption, purchase or other retirement thereof is, at the
time that the Borrower or a Restricted Subsidiary may be required to effect such
redemption, purchase or other retirement, a Permitted Investment (without regard
to the occurrence of a Default or the ability of the Borrower to certify that
the representations and warranties in Article VI are true and correct in all
material respects).
     “TNMP” means Texas–New Mexico Newspapers Partnership, a Delaware general
partnership, at such time as it becomes a Restricted Subsidiary.
     (D) Section 1.03(c) of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     (c) Calculations with Respect to Certain Transactions. Notwithstanding the
above but subject to subsection (d) below, the parties hereto acknowledge and
agree that, for purposes of all calculations made under the financial covenants
set forth in Section 8.19 (including without limitation for purposes of the
definitions of “Applicable Rate” and “Pro Forma Basis” set forth in Section
1.01), (i) after consummation of any Voluntary Disposition, any redesignation of
a Restricted Subsidiary as an Unrestricted Subsidiary (as referred to in the
definition of “Restricted Subsidiary”) or any exercise of a Permitted Option in
respect of the Salt Lake Printer Entity, (A) income statement items (whether
positive or negative) and capital expenditures attributable to the assets
disposed of (or the redesignated Subsidiary) shall be excluded and
(B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period, (ii) after consummation of
any Permitted Investment described in clauses (iii), (iv), (vi), (x), (xi),
(xii), (xiv) and (xv) of the definition thereof or any redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary (as referred to in the
definition of “Restricted Subsidiary”), (A) income statement items (whether
positive or negative) and capital expenditures (other than capital expenditures
that are non-recurring and not in the ordinary course of business) attributable
to the Permitted Investment or the redesignated Subsidiary shall, to the extent
not otherwise included in such income statement items for the Borrower and its
Restricted Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, be included to the extent relating to
any period applicable in such calculations, (B) to the extent not retired in
connection with such transaction, Indebtedness attributable hereunder to any
Permitted Investment or the redesignated Subsidiary shall be deemed to have been
incurred as of the first day of the applicable period and (C) pro forma
adjustments reflecting costs savings may be included to the extent that (1) such
adjustments would give effect to events that are (x) directly attributable to
such transaction or (y) expected to have a continuing impact on the Borrower and
its Restricted Subsidiaries, (2) such adjustments have been approved by the
Administrative Agent and (3) the aggregate amount of such pro forma adjustments
do not exceed 10% of Consolidated Operating Cash Flow (as calculated on a Pro
Forma Basis, without taking into account this clause (C), after giving effect to
such transaction) at such time and

10



--------------------------------------------------------------------------------



 



(iii) upon completion of the Denver Printer Consolidation and/or the Salt Lake
Printer Build-Out, pro forma adjustments reflecting costs savings may be
included to the extent that (A) such adjustments would give effect to events
that are (1) directly attributable to either such consolidation or facility or
(2) expected to have a continuing impact on the Borrower and its Restricted
Subsidiaries and (B) such adjustments have been approved by the Administrative
Agent.
     (E) Section 2.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     (a) Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swingline Loans
shall not exceed such Lender’s Revolving Commitment. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
     (b) Tranche B Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (or
pursuant to the immediately succeeding sentence, elects to convert all of such
Lender’s Tranche C Term Loans into a like portion of a new term loan) (such
loans and conversions, collectively, the “Tranche B Term Loan”) to the Borrower
on the Amendment No. 4 Effective Date (or on the effective date of any increase
in the aggregate Tranche B Term Loan Commitments pursuant to Section 2.01(e), as
applicable) in an amount not to exceed such Lender’s Tranche B Term Loan
Commitment. In connection with the making of the Tranche B Term Loan pursuant to
the immediately preceding sentence, any Lender holding Tranche C Term Loans may
elect to fund its Pro Rata Share of the Tranche B Term Loan equal to the
outstanding principal amount of its Tranche C Term Loans by converting all of
the outstanding principal amount of the Tranche C Term Loans of such Lender into
a Tranche B Term Loan (each such Tranche C Term Loan that is to be converted, a
“Converted Tranche C Term Loan”). Delivery of a counterpart signature to
Amendment No. 4 by a Lender holding Tranche C Term Loans, with no other notice
to the Administrative Agent to the contrary, shall be deemed to be an election
by such Lender to fund its Pro Rata Share of the Tranche B Term Loan equal to
the outstanding principal amount of its Tranche C Term Loans in the form of a
Converted Tranche C Term Loan. On the Amendment No. 4 Effective Date, the
Converted Tranche C Term Loans of all Lenders shall be converted for all
purposes of this Agreement into Tranche B Term Loans, and the Administrative
Agent shall record in the Register the aggregate amounts of Converted Tranche C
Term Loans that have been converted into Tranche B Term Loans. Without
limitation of Section 2.01(e), amounts repaid on the Tranche B Term Loan after
the Amendment No. 4 Effective Date may not be reborrowed. The Tranche B Term
Loan may consist of Base Rate Loans or Eurodollar Rate Loans, as further
provided herein; provided, however, unless otherwise agreed by the
Administrative Agent and the Borrower, all Borrowings made on the Amendment
No. 4

11



--------------------------------------------------------------------------------



 



Effective Date shall be made as Base Rate Loans, and such Borrowings may not be
converted into Eurodollar Rate Loans until the tenth Business Day following the
Amendment No. 4 Effective Date. The Borrower irrevocably authorizes and directs
the Administrative Agent to apply the proceeds of the Tranche B Term Loan to
refinance and replace the Tranche C Term Loan.
     (c) Tranche A Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Tranche A Term Loan”) to the Borrower in Dollars on the Amendment No. 3
Effective Date (or on the effective date of any increase in the aggregate
Tranche A Term Loan Commitments pursuant to Section 2.01(e), as applicable) in
an amount not to exceed such Lender’s Tranche A Term Loan Commitment. Without
limitation of Section 2.01(e), amounts repaid on the Tranche A Term Loan may not
be reborrowed. The Tranche A Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     (d) Tranche C Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Tranche C Term Loan”) to the Borrower in Dollars on on the effective date of
any increase in the aggregate Tranche C Term Loan Commitments pursuant to
Section 2.01(e) in an amount not to exceed such Lender’s Tranche C Term Loan
Commitment. Without limitation of Section 2.01(e), amounts repaid on the Tranche
C Term Loan after the Amendment No. 4 Effective Date may not be reborrowed. The
Tranche C Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
     (e) Increase in Commitments. The Borrower shall have the right, upon at
least fifteen (15) Business Days’ prior written notice to the Administrative
Agent, to increase the Aggregate Revolving Commitments, the aggregate Tranche A
Term Loan Commitments, the aggregate Tranche B Term Loan Commitments and/or the
aggregate Tranche C Term Loan Commitments by up to $200,000,000 in the aggregate
for all such increases, in one or more increases, at any time and from time to
time, subject, however, in any such case, to satisfaction of the following
conditions precedent:
     (i) no Default has occurred and is continuing on the date on which such
increase is to become effective;
     (ii) the representations and warranties set forth in Article VI of this
Agreement shall be true and correct in all material respects on and as of the
date on which such increase is to become effective (except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date);
     (iii) such increase shall be an integral multiple of $1,000,000 and shall
in no event be less than $10,000,000;
     (iv) such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment), (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent and (C)

12



--------------------------------------------------------------------------------



 



in the case of an increase in the Tranche C Term Loan Commitments at such time
when there are no Tranche C Term Loans outstanding, an agreement among the
Borrower and the Lenders and other institutions providing the additional Tranche
C Term Loan Commitments, in form and substance acceptable to the Administrative
Agent, as to the principal amortization payments and Applicable Rates applicable
to the Tranche C Term Loans, which agreement shall be deemed to amend
Section 2.07(e) and the definition of Applicable Rate;
     (v) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and opinions of counsel to
the Borrower) it may reasonably request relating to the corporate or other
necessary authority for such increase in the Aggregate Revolving Commitments,
the aggregate Tranche A Term Loan Commitments, the aggregate Tranche B Term Loan
Commitments and/or the aggregate Tranche C Term Loan Commitments, and any other
matters relevant thereto, all in form and substance reasonably satisfactory to
the Administrative Agent; and
     (vi) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of Eurodollar Rate Loans
on a day which is not the last day of an Interest Period with respect thereto,
the Borrower shall have paid to each affected Lender such amounts, if any, as
may be required pursuant to Section 3.05.
     (f) (i) Upon the effectiveness of any increase in the Aggregate Revolving
Commitments, the aggregate Tranche A Term Loan Commitments, the aggregate
Tranche B Term Loan Commitments and/or the aggregate Tranche C Term Loan
Commitments, as applicable, pursuant to subsection (e) above, (A) the applicable
Pro Rata Shares of the Lenders shall be automatically adjusted to give effect to
such increase, provided that the amount of each Lender’s Commitments (other than
a Lender whose Commitments shall have been increased in connection with such
increase) shall remain unchanged and (B) the Borrower, the Administrative Agent
and the Lenders will use all commercially reasonable efforts to assign and
assume outstanding Loans of the affected category to conform the respective
amounts thereof held by each Lender to the Pro Rata Shares as so adjusted, it
being understood that the parties hereto shall use commercially reasonable
efforts to avoid prepayment or assignment of any affected Loan that is a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
applicable thereto and (ii) in the case of an increase in the aggregate Tranche
A Term Loan Commitments, the aggregate Tranche B Term Loan Commitments or the
aggregate Tranche C Term Loan Commitments, as applicable, beginning with the
date of the next principal amortization payment, occurring after the date of
such increase, the amount of each principal amortization payment on the Tranche
A Term Loans, Tranche B Term Loans or Tranche C Term Loans, as applicable, shall
be increased by the minimum amount that, when allocated ratably (based on
outstandings) among all of the Lenders holding the Tranche A Term Loans, Tranche
B Term Loans or Tranche C Term Loans, as applicable, immediately after giving
effect to such increase in the Tranche A Term Loans, Tranche B Term Loans or
Tranche C Term Loans, as applicable, would provide (assuming all other things to
be equal) for each of the Lenders holding the Tranche A Term Loans, Tranche B
Term Loans or Tranche C Term Loans, as applicable, immediately prior to giving
effect to such increase in the Tranche A Term Loans, Tranche B Term Loans or
Tranche C Term Loans, as applicable, to receive in connection with such
principal amortization payment an amount at least equal to the amount that such
Lender would have received had such increase in the aggregate Tranche A Term
Loan Commitments, the aggregate Tranche B Term Loan Commitments or the aggregate

13



--------------------------------------------------------------------------------



 



Tranche C Term Loan Commitments, as applicable (and the corresponding adjustment
to such principal amortization payment pursuant to this Section 2.01(f)) not
taken place; provided that in the case of an increase in the Tranche C Term Loan
Commitments occurring at a time when no Tranche C Term Loans are outstanding,
the principal amortization payments of the Tranche C Term Loans shall be as
provided in the agreement delivered pursuant to Section 2.01(e)(iv)(C).
     (F) Section 2.06(b)(ii)(B) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:
     (B) Concurrently with the prepayment in full of the Tranche C Term Loan on
the Amendment No. 4 Effective Date, all Tranche C Term Loan Commitments
automatically shall be terminated, subject to Section 2.01(e).
     (G) Sections 2.07(c), 2.07(d) and 2.07(e) of the Existing Credit Agreement
are hereby amended and restated in their entireties to read as follows:
     (c) Tranche B Term Loan. The Borrower shall repay the outstanding principal
amount of the Tranche B Term Loan in installments on the last Business Day of
each month and in the amounts set forth in the table below (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05 or as the result of an increase in the amount of the aggregate Tranche B
Term Loan Commitments pursuant to Section 2.01(e)), unless accelerated sooner
pursuant to Section 9.02:

              Principal Amortization   Payment Dates   Payment  
September, 2005
    $368,160  
December, 2005
    $368,160  
March, 2006
    $368,160  
June, 2006
    $368,160  
September, 2006
    $368,160  
December, 2006
    $368,160  
March, 2007
    $368,160  
June, 2007
    $368,160  
September, 2007
    $368,160  
December, 2007
    $368,160  
March, 2008
    $368,160  
June, 2008
    $368,160  
September, 2008
    $368,160  
December, 2008
    $368,160  
March, 2009
    $368,160  
June, 2009
    $368,160  
September, 2009
    $368,160  
December, 2009
    $368,160  
March, 2010
    $35,159,000  
June, 2010
    $35,159,000  
September, 2010
    $35,159,000  
Maturity Date
  Remaining Balance
 
     

14



--------------------------------------------------------------------------------



 



     (d) Tranche A Term Loan. The Borrower shall repay the outstanding principal
amount of the Tranche A Term Loan in installments on the last Business Day of
each month and in the amounts set forth in the table below (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05 or as the result of an increase in the amount of the aggregate Tranche A
Term Loan Commitments pursuant to Section 2.01(e)), unless accelerated sooner
pursuant to Section 9.02:

              Principal Amortization   Payment Dates   Payment  
March, 2008
    $5,000,000  
June, 2008
    $5,000,000  
September, 2008
    $5,000,000  
December, 2008
    $5,000,000  
March, 2009
    $7,500,000  
June, 2009
    $7,500,000  
September, 2009
    $7,500,000  
December, 2009
    $7,500,000  
March, 2010
    $12,500,000  
June, 2010
    $12,500,000  
September, 2010
    $12,500,000  
Maturity Date
  Remaining Balance
 
     

15



--------------------------------------------------------------------------------



 



     (e) Tranche C Term Loan. The Borrower shall repay the outstanding principal
amount of the Tranche C Term Loan in installments on the last Business Day of
each month and in the amounts set forth in the table below (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05 or as the result of an increase in the amount of the aggregate Tranche C
Term Loan Commitments pursuant to Section 2.01(e)), unless accelerated sooner
pursuant to Section 9.02:

          Principal Amortization Payment Dates   Payment
September, 2005
  n/a
December, 2005
  n/a
March, 2006
  n/a
June, 2006
  n/a
September, 2006
  n/a
December, 2006
  n/a
March, 2007
  n/a
June, 2007
  n/a
September, 2007
  n/a
December, 2007
  n/a
March, 2008
  n/a
June, 2008
  n/a
September, 2008
  n/a
December, 2008
  n/a
March, 2009
  n/a
June, 2009
  n/a
September, 2009
  n/a
December, 2009
  n/a
March, 2010
  n/a
June, 2010
  n/a
September, 2010
  n/a
Maturity Date
  n/a
 
 

     (H) Section 4.01 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract with the
Borrower, and the Administrative Agent as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

16



--------------------------------------------------------------------------------



 



     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, (a) the obligations of each
Guarantor under this Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law, (b) the liability of Los Angeles Daily
News pursuant to this Article IV shall be limited to the maximum amount
permitted under the Greenco Option Agreement as in effect on the Closing Date
and (c) prior to the time, if any, that the California Partnership, TNMP,
MNG/Power One Media Holding Company, Inc., the Salt Lake JOA or any of their
respective Subsidiaries (including Persons which become Subsidiaries after the
Closing Date pursuant to a Permitted Investment) becomes a Wholly Owned
Subsidiary, such Person shall not be required to Guarantee all or any portion of
the Obligations (or enter into a Pledge Agreement).
     Upon the contribution of assets by K-T to the New Salt Lake JOA (or a
Subsidiary thereof) in accordance with the terms of Section 8.06(b) or the
contribution of all or substantially all of the Capital Stock or assets of Los
Angeles Daily News or Long Beach Publishing Company to the California
Partnership (or a Subsidiary thereof) in accordance with the terms of
Section 8.06(c), the Administrative Agent shall deliver to the Borrower, upon
the Borrower’s request and at the Borrower’s expense, such documentation as is
reasonably necessary to evidence the release of the Administrative Agent’s
security interest, if any, in such assets or Capital Stock (including, without
limitation, amendments or terminations of UCC financing statements, if any, the
return of stock certificates, if any) and the release of K-T, Los Angeles Daily
News or Long Beach Publishing Company, as applicable, from all of its
obligations under this Article IV and the Pledge Agreement.
     (I) Section 7.05 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     Use the proceeds of the Credit Extensions for general corporate purposes
not in contravention of any Law or of any Loan Document.
     (J) Section 7.08 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     Except to the extent set forth in Schedule 7.08, cause all of the issued
and outstanding Capital Stock owned by each Loan Party in (i) each Restricted
Subsidiary and (ii) to the extent required to be pledged pursuant to Section
8.21, each JOA, to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that the Capital Stock in K-T (and any
of its Subsidiaries), the Capital Stock of the California Partnership and the
Capital Stock in JOAs in existence as of the Closing Date (other than the
Charleston JOA and the York JOA) shall not be required to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
as provided above (i) until the date forty-five (45) days after the Closing Date
(or such later date as the Administrative Agent shall determine in its
reasonable discretion) or (ii) to the extent that the applicable Loan Parties
are unable, following the exercise of commercially reasonable efforts, to obtain
all necessary consents of their JOA partners (and, in the case of the Denver
JOA, Media General) in respect of the granting by such Loan Parties of Liens in
respect of such Capital Stock.

17



--------------------------------------------------------------------------------



 



     (K) Section 8.06(d) of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     (d) any other Voluntary Disposition (including pursuant to exercises of
Permitted Options not covered by Section 8.06(e)), so long as no Default shall
have occurred and be continuing immediately prior or after giving effect to such
Voluntary Disposition and
     (i) such Voluntary Disposition is a sale to any Person for a purchase price
(at least 75% of which shall be in cash or Cash Equivalents; provided, that the
amount of any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets shall be excluded from such calculation) in an amount not less than the
fair market value of the assets sold net of the liabilities assumed, as
determined in the good faith judgment of the board of directors of the Borrower
or the applicable Restricted Subsidiary, and (A) the Cash Flow Percentage
attributable to such assets, together with the Cash Flow Percentage of all other
assets sold by the Borrower and its Restricted Subsidiaries pursuant to this
clause (i) within the prior four fiscal quarters of the Borrower, does not
exceed 15% and (B) the Cash Flow Percentage attributable to such assets,
together with the Cash Flow Percentage (determined, with respect to prior sales
at the time of each such sale) of all assets sold by the Borrower and its
Restricted Subsidiaries pursuant to this clause (i) since the Closing Date does
not exceed 30%, and (C) prior to consummating any such Voluntary Disposition
wherein the sale price or the fair market value of the assets of the applicable
Restricted Subsidiary is greater than $10,000,000, the Borrower shall have
furnished to the Administrative Agent (1) a certificate of a Responsible Officer
of the Borrower stating that (x) each representation in Article VI is true and
correct in all material respects both immediately before and after giving effect
to such Voluntary Disposition (except to the extent that any such representation
and warranty specifically refers to an earlier date, in which case it was true
and correct in all material respects as of such earlier date), and (y) no
Default shall have occurred and be continuing both immediately before and after
giving effect to such Voluntary Disposition, and (2) a Pro Forma Compliance
Certificate demonstrating that the Borrower would be in compliance with
Section 8.19 after giving effect to such Voluntary Disposition on a Pro Forma
Basis as of the most recent fiscal quarter end with respect to which the
Administrative Agent has received the Required Financial Information, or
     (ii) such Voluntary Disposition is an exchange, with any Person, of assets
exchanged by the Borrower or applicable Restricted Subsidiary comprising one or
more newspapers or assets or properties utilized in a Permitted Business, or
Capital Stock of a Person owning any of the foregoing, for one or more
newspapers or assets or properties utilized in a Permitted Business, or Capital
Stock of a Person owning any of the foregoing, and of equal or greater value, as
determined in the good faith judgment of the board of directors of the Borrower
or the applicable Restricted Subsidiary (provided that, up to 25% of the
consideration received by the Borrower or such Restricted Subsidiary in
connection with such exchange may consist of cash or Cash Equivalents,

18



--------------------------------------------------------------------------------



 



obligations or securities), and prior to consummating any such exchange wherein
the fair market value of the assets received in exchange is greater than
$10,000,000, the Borrower shall have furnished to the Administrative Agent (1) a
certificate of a Responsible Officer of the Borrower stating that (x) each
representation and warranty in Article VI is true and correct in all material
respects both immediately before and after giving effect to such Voluntary
Disposition (except to the extent that any such representation and warranty
specifically refers to an earlier date, in which case it was true and correct in
all material respects as of such earlier date), (y) no Default shall have
occurred and be continuing both immediately before and after giving effect to
such Voluntary Disposition and (z) the value of the assets received by the
Borrower or applicable Restricted Subsidiary in such exchange is not less than
the fair market value of the assets disposed by the Borrower or such Restricted
Subsidiary in such exchange, and (2) a Pro Forma Compliance Certificate
demonstrating that the Borrower would be in compliance with Section 8.19 after
giving effect to such Voluntary Disposition on a Pro Forma Basis as of the most
recent fiscal quarter end with respect to which the Administrative Agent has
received the Required Financial Information; and
     (L) Section 8.08 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     File a consolidated, combined, unitary or similar group tax return with any
other Person other than, in the case of the Borrower, a Consolidated Tax
Subsidiary and, in the case of any such Subsidiary, the Borrower or a
Consolidated Tax Subsidiary.
     (M) Section 8.10 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     Effect any transaction (or series of related transactions) (each a
“Transaction”) with any Affiliate of the Borrower, including, without
limitation, any sale, purchase, lease or loan or any other direct or indirect
payment, transfer or other disposition of assets, property or services, unless
such Transaction is on terms no less favorable to the Borrower or the applicable
Restricted Subsidiary, as the case may be, than those that could be obtained in
a comparable arm’s-length transaction with an independent third party except for
(A) any Transaction (i) between Loan Parties (other than a transaction involving
a Limited Guarantor) or (ii) between Restricted Subsidiaries of the Borrower
that are not Loan Parties, (B) Permitted Investments, (C) Restricted Payments
not prohibited by Section 8.04, (D) payments to MediaNews Services, Inc. for
payroll and benefits and for up to $3,500,000 per year in reimbursement of other
actual cash expenses paid by MediaNews Services, Inc. relating to the operation
of the Borrower and its Restricted Subsidiaries (or incurred on behalf of the
Borrower and its Restricted Subsidiaries), (E) employment agreements, employee
benefits, insurance (including directors and officers insurance) and
compensation, including, without limitation, bonuses, retirement plans, equity
plans, directors fees and stock options, paid to or established for directors
and officers of the Borrower or any Restricted Subsidiary in the ordinary course
of business and approved by the board of directors (or any committee thereof) of
the Borrower, (F) any Transaction to the extent that the consideration paid by
the Borrower or any Restricted Subsidiary in such Transaction is shares of the
Borrower’s Capital Stock and (G) Transactions pursuant to any contract or
agreement in effect on the Closing Date and identified on Schedule 8.10, as the
same may be amended, modified or replaced from time to time, so long as any such
contract or agreement as so amended,

19



--------------------------------------------------------------------------------



 



modified or replaced is, taken as a whole, no less favorable in any material
respect to the Borrower and its Restricted Subsidiaries or to the Lenders than
the contract or agreement as in effect on the Closing Date.
     (N) Section 8.16 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     8.16 [Intentionally Omitted].
     (O) Section 8.18 of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     8.18 [Intentionally Omitted].
     (P) Section 8.22(a) of the Existing Credit Agreement is hereby amended and
restated to read as follows:
     (a) In respect of Limited Guarantors, Restricted Subsidiaries that are not
Guarantors and JOAs, (i) permit (A) the aggregate outstanding amount of all
Indebtedness of such Persons required to be consolidated with the Borrower and
its Restricted Subsidiaries in accordance with Section 1.03(d) (excluding the
Denver Printer Debt, Indebtedness in respect of the Denver Synthetic Lease or
the Salt Lake Printer Lease and any Intercompany Debt) to exceed $75,000,000 or
(B) the aggregate outstanding amount of all Indebtedness attributable to any one
of such Person and which is required to be consolidated with the Borrower and
its Restricted Subsidiaries in accordance with Section 1.03(d) (excluding the
Denver Printer Debt, Indebtedness in respect of the Denver Synthetic Lease, the
Salt Lake Printer Lease and any Intercompany Debt) to exceed $50,000,000, or
(ii) permit to exist, at any time, any consensual restriction limiting the
ability (whether by covenant, event of default, subordination or otherwise) of
any such Person to (A) pay dividends or make any other distributions on shares
of its Capital Stock or (B) pay any obligation owed to the Borrower or any
Restricted Subsidiary or (C) create any Lien in favor of the Administrative
Agent upon its property or assets whether now owned or hereafter acquired or
upon any income or profits therefrom, except that this clause (ii) shall not
apply to (1) any covenant or restriction contained in any Contract evidencing or
providing for the creation of or concerning Indebtedness of any such Person
permitted to be outstanding hereunder and limiting the ability of such Person
(x) to pay dividends or make any other distributions on shares of its Capital
Stock during the existence of any default or event of default with respect to
such Indebtedness, (y) to pay any obligation owed to the Borrower or any
Restricted Subsidiary during the existence of any default or event of default
with respect to such Indebtedness or (z) to create any Lien upon its property or
assets whether now owned or hereafter acquired or upon any income or profits
therefrom or (2) to restrictions of the kinds described in the definitions of
“Permitted Liens” or “Permitted Restrictive Covenants” set forth in Section 1.01
or described in Schedule 8.22.
     (Q) Schedule 2.01 of the Existing Credit Agreement is hereby amended and
replaced with Schedule 2.01 attached hereto.
     (R) Schedule 2.01A of the Existing Credit Agreement is hereby amended and
replaced with Schedule 2.01A attached hereto.

20



--------------------------------------------------------------------------------



 



     2. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent.
     (A) Counterparts of Amendment. The Administrative Agent shall have received
counterparts of this Amendment, which collectively shall have been duly executed
on behalf of each of the Borrower, the Guarantors, the Required Lenders, each
Revolving Lender, each Lender holding outstanding Tranche A Term Loans and each
Lender having a Tranche B Term Loan Commitment (as shown on Schedule 2.01 as
amended hereby).
     (B) Authority Documents and Opinions. The Administrative Agent shall have
received (i) copies of resolutions of the board of directors (or comparable
governing authority) of each of the Loan Parties approving and adopting the
Amendment and authorizing execution and delivery thereof, certified by a
secretary or assistant secretary of such Loan Party to be true and correct and
in force and effect as of the date hereof and (ii) a written opinion of legal
counsel for the Loan Parties, dated as of the date hereof, in form and substance
reasonably satisfactory to the Administrative Agent.
     (C) Repayment of Tranche C Term Loans. Simultaneously with the
effectiveness of this Amendment, the Borrower shall repay the outstanding
Tranche C Term Loans plus accrued and unpaid interest thereon.
     (D) Amendment Fees. The Borrower shall have paid to the Administrative
Agent, for the account of each Lender executing this Amendment, a fee equal to
0.05% of such Lender’s Commitments (calculated after giving effect to this
Amendment).
     (E) Payment of Other Fees and Expenses. The Borrower shall have paid all
other fees required to be paid to BAS in connection with this Amendment and all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the date hereof.
     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that, after giving effect
to this Amendment, (a) the representations and warranties set forth in
Article VI of the Credit Agreement are, subject to the limitations set forth
therein, true and correct in all material respects as of the date hereof (except
for those which expressly relate to an earlier date) and (b) no Default or Event
of Default exists under the Credit Agreement or any of the other Loan Documents.
     4. Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations. Without limiting
the generality of the foregoing sentence, each of the Guarantors hereby
(a) jointly and severally reaffirms and ratifies its guaranty of the Obligations
pursuant to Article IV of the Credit Agreement, and (b) jointly and severally
reaffirms and ratifies all agreements set forth in such Collateral Documents
securing such guaranty, all of which shall in all respects remain in full force
and effect and shall continue to guarantee and secure any and all of the
Obligations, whether now existing or hereafter arising, on the same terms and
conditions as are now set forth in such Collateral Documents.
     5. References in Other Loan Documents. At such time as this Amendment shall
become effective pursuant to the terms of Section 2 above, all references in the
Credit Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Amendment.
     6. Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute

21



--------------------------------------------------------------------------------



 



together but one and the same agreement. This Amendment may be transmitted
and/or signed by facsimile. The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     7. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     8. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     9. Lender Acknowledgement. Each Person who executes this Amendment as a
“Lender” but was not a Lender prior to the date hereof, by execution of this
Amendment and upon the satisfaction of the conditions precedent set forth in
Section 2 of this Amendment, (i) shall become a Lender as of the date hereof,
(ii) acknowledges and confirms its respective Commitment(s) as set forth on
Schedule 2.01 and/or Schedule 2.01A to the Credit Agreement, each as amended
hereby, and (iii) agrees and that it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of its Commitment,
shall have all of the rights and obligations of a Lender thereunder. Each Person
that executes this Amendment as a Lender that was a Lender prior to the date
hereof, by execution of this Amendment and upon the satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, hereby
(i) acknowledges and confirms its respective Commitment(s) as set forth on
Schedule 2.01 and/or Schedule 2.01A to the Credit Agreement, each as amended
hereby, and (ii) acknowledges and agrees that such Commitment(s) replace its
existing Commitment(s) under the Existing Credit Agreement. In addition, each
Lender further agrees to assign and assume outstanding Commitments and Loans as
is necessary to give effect to such amended Schedules (such transactions shall
be deemed to be done in accordance with and pursuant to Section 11.07(b) of the
Credit Agreement).

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Borrower, the Guarantors and the Required Lenders
have caused this Amendment to be duly executed on the date first above written.

          BORROWER:   MEDIANEWS GROUP, INC.,     a Delaware corporation
 
       
 
  By:    
 
            Name: Ronald A. Mayo     Title: Vice President and Chief Financial
Officer

     
GUARANTORS:
  ALASKA BROADCASTING COMPANY, INC.,
 
  an Alaska corporation
 
  CHARLESTON PUBLISHING COMPANY,
 
  a Delaware corporation
 
  CONNECTICUT NEWSPAPERS PUBLISHING COMPANY,
 
  a Delaware corporation
 
  THE DENVER POST CORPORATION,
 
  a Delaware corporation
 
  THE DETROIT NEWS, INC.,
 
  a Michigan corporation
 
  EASTERN COLORADO PRODUCTION FACILITIES, INC.,
 
  a Delaware corporation
 
  EASTERN COLORADO PUBLISHING COMPANY,
 
  a Delaware corporation
 
  FITCHBURG INTERNET MEDIA PUBLISHING COMPANY, INC.,
 
  a Delaware corporation
 
  GRAHAM NEWSPAPERS, INC.,
 
  a Delaware corporation
 
  KEARNS-TRIBUNE, LLC,
 
  a Delaware limited liability company
 
  LONG BEACH PUBLISHING COMPANY,
 
  a Delaware corporation
 
  LOS ANGELES DAILY NEWS PUBLISHING COMPANY,
 
  a Delaware corporation
 
  LOWELL INTERNET MEDIA PUBLISHING COMPANY, INC.,
 
  a Delaware corporation
 
  LOWELL PUBLISHING COMPANY,
 
  a Delaware corporation

         
 
  By:    
 
            Name: Ronald A. Mayo     Title: Vice President and Chief Financial
Officer

1



--------------------------------------------------------------------------------



 



     
 
  MEDIANEWS GROUP INTERACTIVE, INC.,
 
  a Delaware corporation
 
  MEDIANEWS SERVICES, INC.,
 
  a Delaware corporation
 
  NEW ENGLAND INTERNET MEDIA PUBLISHING, INC.,
 
  a Delaware corporation
 
  NEW ENGLAND NEWSPAPERS, INC.,
 
  a Delaware corporation
 
  NEW MEXICO-TEXAS MEDIANEWS GROUP
 
  INTERACTIVE, INC.,
 
  a Delaware corporation
 
  NEW MEXICO-TEXAS MEDIANEWS LLC,
 
  a Delaware limited liability company
 
  NIMITZ PAPER COMPANY,
 
  a Delaware corporation
 
  NORTHWEST NEW MEXICO PUBLISHING COMPANY,
 
  a Delaware corporation
 
  PENNSYLVANIA NEWSPAPERS PUBLISHING, INC.,
 
  a Delaware corporation
 
  RATE WATCH, INC.,
 
  a Delaware corporation
 
  UTAH MEDIA, INC.,
 
  a Delaware corporation
 
  WEST COAST MEDIANEWS LLC,
 
  a Delaware limited liability company
 
  YORK NEWSPAPERS HOLDINGS, L.P.,
 
  a Delaware limited partnership,

         
 
  By:   Pennsylvania Newspapers Publishing, Inc.
 
      Managing General Partner

     
 
  YORK NEWSPAPERS HOLDINGS, LLC,
 
  a Delaware limited liability company
 
  YORK DISPATCH LLC,
 
  a Delaware limited liability company
 
  YORK DAILY RECORD-YORK SUNDAY NEWS LLC,
 
  a Delaware limited liability company

         
 
  By:    
 
            Name: Ronald A. Mayo     Title: Vice President and Chief Financial
Officer

2



--------------------------------------------------------------------------------



 



     
 
  THE YORK NEWSPAPER COMPANY,
 
  a Pennsylvania general partnership,

                  By:   York Newspapers Holdings, L.P.         Managing General
Partner
 
           
 
      By:   Pennsylvania Newspapers Publishing, Inc.,
 
          Managing General Partner
 
           
 
      By:    
 
                    Name: Ronald A. Mayo         Title: Vice President and Chief
Financial Officer

3



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE
        AGENT:   BANK OF AMERICA, N.A.
 
       
 
  By:    
 
            Name:     Title:

4



--------------------------------------------------------------------------------



 



         
LENDERS:
                  [Please insert name of Lender]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

5